Order entered June 10, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01285-CV

                                    JOHN COBB, Appellant

                                                V.

                              CASA VALENCIA APTS., Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04566-C

                                            ORDER
        By letter dated June 6, 2019, court reporter Janet Wright has informed us that the

reporter’s record in this case has not been requested. Accordingly, as we cautioned in our June

3, 2019 order, we ORDER the appeal submitted without the reporter’s record. See TEX. R. APP.

P. 37.3(c).

        As the clerk’s record has been filed, appellant SHALL file his brief no later than July 10,

2019.




                                                       /s/   BILL WHITEHILL
                                                             JUSTICE